DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 August 2019 and 05 February 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the amount of moisture in the recording article after one second and after five seconds from recording satisfying certain relational formulas, but it is unclear what “after one/five second(s) from recording” means. In ink recording methods, the dots that form an image are recorded at different timings, and therefore it is not possible to uniquely identify the timings from which “one second from recording” and “five second from recording” are calculated.  Additionally, it is not clear if the timing is calculated from the time the first drop is ejected or the time when the last drop is ejected and the recording operation is completed.  Claims 2-10 are also rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2012/0162307.)
Regarding claim 1, 
	Yamazaki discloses a recording method comprising: 
a step of making a record on a recording medium using an ink composition containing a colorant, an organic compound, and water to obtain a recording article [paragraphs 0087-0088, 0092, and 0117; claims 1-3; TABLES.]
However, Yamazaki fails to expressly disclose wherein the amount (W1) of moisture in the recording article after one second from recording and the amount (W5) of moisture in the recording article after five seconds from recording satisfy the following relational formulas:
W1 ≥ 2.0 [mg/inch2]							(1)
5.0 [%] ≤ (W1 – W5) x 100 / W1 ≤ 30 [%]				(2).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the amount of moisture in the recording article after one and five seconds from recording satisfy the conditions in (1) and (2) above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the drying method and reduce the probability of the recorded paper being smeared when stacked.    

Regarding claims 2-6, 
	Yamazaki further discloses wherein the organic compound includes betaine [paragraph 0138] and an unsaturated aliphatic acid [paragraphs 0058-0074 and 0138]; but fails to expressly disclose wherein: the mass ratio of the betaine to the unsaturated aliphatic acid is from 14 to 140 (claim 2); the content of the betaine is 3.0% by mass to 7.0% by mass with respect to the total amount of the ink composition (claim 3); wherein the content of the unsaturated aliphatic acid is 0.05% by mass to 0.3% by mass with respect to the total amount of the ink composition (claim 4); the mass ratio of the water to the betaine is 8.0 or more (claim 5); and the sum of the amounts of the betaine and the unsaturated aliphatic acid in the recording article is 0.1 mg/inch2 to 0.45 mg/inch2 (claim 6.)

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the content of certain components in the ink be within the listed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the contents of the ink composition to obtain an ink that is durable, dries quickly and resists fading. 

Regarding claim 7, 
	Yamazaki further discloses wherein the ink composition further contains a solubilizer [paragraphs 0058-0074; Examples; Tables.]

Regarding claim 8, 
	Yamazaki further discloses wherein the solubilizer contains one or more selected from the group consisting of polyoxyethylene alkyl ethers, polyoxyethylene oleyl ether, and acetylene glycol [Abstract; paragraphs 0038 and 0059; only one option needed for the limitation to be met.]

Regarding claim 9, 
	Yamazaki further discloses the claimed limitations as set forth above but fails to expressly teach wherein the rate of change in curl of the recording article after recording is represented by the following formula and 
the rate of change in curl of the recording article after one second from recording and the rate of change in curl of the recording article after five seconds from recording are both 40% or less: 
rate of change in curl [%] = | curl angle (degrees) of recording after X seconds from recording / 90 [degrees] | x 100 							(3) 
(where the "curl angle" is the angle formed by the most curled end portion of the recording article and a point of contact between the recording article and a horizontal plane).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the ink properties so that the change in curl is kept within certain value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would have been motivated to optimize the curl change for the purpose of preventing the recorded article from being damaged.  Also note that since the ink composition in the prior art is similar to that claimed in the instant application, the conditions set forth above would be satisfied.

Regarding claim 10, 
	Yamazaki further discloses wherein the step of obtaining the recording article is performed in a line mode in which a record is made on the recording medium in a single scan using a head having a length greater than or equal to the width of the recording medium [paragraph 0117.]

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853